DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 10, 15, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1723600 B1 (hereinafter “Kim”) with a machine translation being used as the English language equivalent translation (submitted on 13 November 2019), in view of United States Patent Application Publication No. US 2004/0121114 (hereinafter “Piana”), and further in view of United States Patent Application Publication No. US 2014/0163171 (hereinafter “Cernohous”).Regarding claims 1, 10 and 73 	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (coating) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel. 	Kim does not explicitly teach the flame retardant coating 600 is an inorganic coating comprising a silicate compound, hydrogen peroxide, and a hydrate compound, wherein the inorganic coating comprises a non-ionic dispersant and an ionic dispersant. 	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches the flame retardant compounds/substances includes alumina trihydrate (a hydrate compound) which accelerates the decomposition of halogen sources and promotes char formation when used with zinc halide or zinc oxyhalide (paragraph [0219]).  However, Piana does not explicitly teach the alumina trihydrate (hydrate compound) is present in an amount from about 0.5 wt% to about 12.5 wt% based on the total dry weight of the coating .  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the alumina trihydrate (hydrate compound) using nothing more than routine experimentation to achieve a desired level of halogen source decomposition and char formation promotion for its intended application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Piana teaches another flame retardant substance includes a powdered metal, such as calcium silicate, sodium silicate (inorganic compound comprising a silicate compound), among others (paragraph [0223]).  Piana does not explicitly teach the sodium silicate (silicate compound) is present in an amount from about 70 wt% to about 98 wt% based on the total dry weight of the coating.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the sodium silicate (silicate compound) using nothing more than routine experimentation to achieve a desired level of flame retardancy for its intended application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).	Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).   	Therefore, Piana establishes a functional equivalence between the flame retardant coating 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the flame retardant coating 600 of Kim, and substituting the material for the flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating. 	Piana also teaches flame retardant compounds can be organic or inorganic compounds containing, for example, halogens, such as chlorine or bromine, phosphorous, alumina and/or antimony (paragraph [0018]). 	Piana does not explicitly teach the use of hydrogen peroxide. 	Cernohous teaches a flame retardant composition bonded to at least a portion of a substrate (abstract).  Cernohous teaches phosphorus is a known flame retardant constituent (paragraph [0007]).  Cernohous also teaches the oxidation of such a flame retardant constituent to a different oxidation state using, for example, hydrogen peroxide, results in an improvement to odor control of the final product, increases flame retardant efficiency, and provides additional heat stability within the polymer (paragraph [0026]).  Cernohous teaches an embodiment where Z-6697 (a silicate compound) is used in forming a flame retardant polymer, where these same groups of polymers are subsequently oxidized by hydrogen peroxide (paragraphs [0035] (Table 1), and [0039] – [0041]).  However, Cernohous does not explicitly teach the hydrogen peroxide is present in an amount ranging from about 0.1 wt% to about 2 wt% based on the total dry weight of the coating disclosed by the combination of Kim and Piana.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the hydrogen peroxide using nothing more than routine experimentation to achieve the desired level of oxidation of the silicate compound disclosed by the combination of Kim and Piana to improve the odor control of the final product, increase flame retardant efficiency, and/or provide additional heat stability within the coating.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the flame retardant compound of Piana with the hydrogen peroxide of Cernohous to increase the flame retardant efficiency, and/or provide additional heat stability to the flame retardant coating. 	Regarding the transparency of the inorganic coating, although the prior art does not explicitly disclose the inorganic flame retardant coating is substantially transparent such that the first major surface of the body is visible through the inorganic coating, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Piana and Cernohous teaches a coating composition with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 2 	In addition, Kim teaches the veneer (body) 400 is made of wood (page 3, last paragraph), meeting the claimed feature requiring the first major surface of the body is wood.Regarding claims 3 and 6 	In addition, Piana teaches the stabilizing agents includes surfactants (dispersants) made from organic components (paragraphs [0248] – [0253]).  Piana teaches the stabilizing agents (including the aforementioned dispersants which includes the aforementioned organic components) may be present in an amount ranging from 0-8 wt% of the composition (based on the total weight of the inorganic coating) (paragraph [0257]), which encompasses the claimed ranges.Regarding claim 8 	In addition, Piana teaches the composition provides or improves the flame retardant properties to the substrates onto which it is applied (abstract).  Piana does not explicitly teach the coating is present in an amount ranging from about 40 g/m2 to about 120 g/m2.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness (which correlates to the basis weight) of the coating composition depending on the degree of flame retardant properties desired using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 15 	In addition, Piana teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), which overlaps the claimed range.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, and Cernohous as applied to claim 1 above, and further in view of United States Patent Number 3,707,385 (hereinafter “Kraemer”).Regarding claim 9 	The limitations for claim 1 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the silicate compound is selected from the group consisting of potassium silicate, tetraethyl orthosilicate, and combinations thereof. 	Kraemer teaches flame and fire resistant compositions containing a silicate compound which is useful in coating wooden substrates (abstract and column 1, line 70 through column 2, line 4).  Kraemer teaches the silicate compound includes an alkali silicate solution of potassium silicate (column 4, lines 70-73).  Therefore, Kraemer establishes a functional equivalence between the sodium silicate of Piana and potassium silicate for use as a silicate compound for a flame retardant composition used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the silicate compound of Piana, and substituting the sodium or calcium silicate of Piana with the potassium silicate of Kraemer motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising potassium silicate as being known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant silicate compound.
Claims 16, 20, 29, 30, 42, 44, 68, 71, 72, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Piana, in view of Cernohous, and further in view of United States Patent Application Publication No. US 2017/0165710 (hereinafter “Arriaga”).Regarding claims 16, 30, 68 and 74 	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (coating) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel. 	Kim does not explicitly teach the flame retardant coating 600 is an inorganic coating comprising a silicate compound, a hydrate compound, and a hydrogen peroxide, wherein the inorganic coating comprises a non-ionic dispersant and an ionic dispersant. 	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches the flame retardant compounds/substances includes alumina trihydrate (a hydrate compound) which accelerates the decomposition of halogen sources and promotes char formation when used with zinc halide or zinc oxyhalide (paragraph [0219]).  However, Piana does not explicitly teach the alumina trihydrate (hydrate compound) is present in an amount from about 0.5 wt% to about 12.5 wt% based on the total dry weight of the coating .  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the alumina trihydrate (hydrate compound) using nothing more than routine experimentation to achieve a desired level of halogen source decomposition and char formation promotion for its intended application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Piana teaches another flame retardant substance includes a powdered metal, such as calcium silicate, sodium silicate (inorganic compound comprising a silicate compound), among others (paragraph [0223]).  Piana does not explicitly teach the sodium silicate (silicate compound) is present in an amount from about 70 wt% to about 98 wt% based on the total dry weight of the coating.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the sodium silicate (silicate compound) using nothing more than routine experimentation to achieve a desired level of flame retardancy for its intended application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Piana teaches the flame retardant substances of the composition includes chlorinated paraffins (wax) which generally acts chemically in the gas phase (paragraphs [0209] – [0211]).  However, Piana does not explicitly teach the paraffin (wax) is present in an amount ranging from a non-zero value up to 2 wt% based on the total weight of the inorganic coating.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the chlorinated paraffin using nothing more than routine experimentation to achieve the desired level of the flame retardant properties exhibited by the use of such chlorinated paraffin (wax).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  	Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana teaches examples for the nonionic dispersants include polyoxypropylene-polyoxyethylene copolymers (PLURONICTM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]).  Piana also teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), which overlaps the claimed ranges.  However, Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate.  Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the viscosity of the composition, help improve the stability of an emulsion (analogous to the stability enhancing agents or dispersants disclosed by Piana), etc. (paragraph [0114]).  Arriaga also teaches the rheological modifiers include a carboxylated vinyl polymer, such as polyacrylic acids and their sodium salts (Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution. 	Therefore, Piana establishes a functional equivalence between the flame retardant coating 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the flame retardant coating 600 of Kim, and substituting the material for the flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana and Arriaga, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating. 	Piana also teaches flame retardant compounds can be organic or inorganic compounds containing, for example, halogens, such as chlorine or bromine, phosphorous, alumina and/or antimony (paragraph [0018]). 	Piana does not explicitly teach the use of hydrogen peroxide. 	Cernohous teaches a flame retardant composition bonded to at least a portion of a substrate (abstract).  Cernohous teaches phosphorus is a known flame retardant constituent (paragraph [0007]).  Cernohous also teaches the oxidation of such a flame retardant constituent to a different oxidation state using, for example, hydrogen peroxide, results in an improvement to odor control of the final product, increases flame retardant efficiency, and provides additional heat stability within the polymer (paragraph [0026]).  Cernohous teaches an embodiment where Z-6697 (a silicate compound) is used in forming a flame retardant polymer, where these same groups of polymers are subsequently oxidized by hydrogen peroxide (paragraphs [0035] (Table 1), and [0039] – [0041]).  However, Cernohous does not explicitly teach the hydrogen peroxide is present in an amount ranging from about 0.1 wt% to about 2 wt% based on the total dry weight of the coating disclosed by the combination of Kim and Piana.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the hydrogen peroxide using nothing more than routine experimentation to achieve the desired level of oxidation of the silicate compound disclosed by the combination of Kim and Piana to improve the odor control of the final product, increase flame retardant efficiency, and/or provide additional heat stability within the coating.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the flame retardant compound of Piana with the hydrogen peroxide of Cernohous to increase the flame retardant efficiency, and/or provide additional heat stability to the flame retardant coating. 	Regarding the transparency of the inorganic coating, although the prior art does not explicitly disclose the inorganic flame retardant coating is substantially transparent such that the first major surface of the body is visible through the inorganic coating, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Piana and Cernohous teaches a coating composition with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 20 	In addition, Piana teaches the mixture of components or ingredients employed to form the flame retardant composition may be in the form of a solution (paragraph [0275]), where a solution is defined as a combination of a solute and solvent wherein both may be solid (paragraph [0188]), which corresponds to an embodiment where the inorganic coating has a solids content of at least 99 wt% based on the total weight of the inorganic coating. 	As previously noted, Piana teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]).  The applicant defines the term “about” as being ± 5% of the reference value, which corresponds to the claimed “pH of about 12” to actually range from 11.4 to 12.6, which approaches very closely to and is considered to overlap with the pH upper limit of “about 11” taught by Piana.  Moreover, these ranges are so mathematically close that the difference between the prior art and claimed range appears to be virtually negligible absent any showing of unexpected results or criticality.Regarding claim 29 	In addition, Piana teaches the fire retardant substances include calcium carbonate, aluminum carbonate, magnesium carbonate, etc. (paragraphs [0223] and [0224]).Regarding claims 42, 44, and 75	Kim teaches a flame retardant (building) panel comprising a flame retardant material 200, and a patterned wood veneer (body) 400 bonded to one surface of the flame retardant material 200 with an adhesive 300, where the veneer has a first major surface opposite a second major surface (abstract, page 4, 2nd paragraph and Figure 1).  Kim teaches a flame retardant coating (top coat) 600 on an upper surface of a colored layer 500, which is atop the first major surface of the veneer 400 (Figure 1, and page 4, 8th – 10th paragraphs).  Kim teaches the coloring layer 500 is applied to the veneer 400 to provide a colorant to the wood, which would be required by the customer (page 4, 6th – 9th paragraphs), which suggests the flame retardant coating 600 is optically transparent so the underlying wood and colorant would be visible from the surface of the panel, meeting the claimed feature requiring a top coat to be optically transparent such that the first major surface of the body is visible through the top coat. 	Kim does not explicitly teach the flame retardant coating (top coat) 600 comprises a first sub-layer and a second sub-layer atop the first sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).  This modification corresponds to the claimed feature requiring a top coat comprising a first sub-layer atop the first major surface of the body, and a second sub-layer atop the first sub-layer. 	Kim does not explicitly teach the flame retardant coating (first and second sub-layers) 600 is an inorganic coating comprising a silicate compound (a first silicate compound, hydrogen peroxide, a hydrate compound, and a non-ionic dispersant comprising a propoxylated ethoxylated linear alcohol and an ionic dispersant comprising sodium polyacrylate; and a second silicate compound, one or more dispersants selected from propoxylated ethoxylated linear alcohol and sodium polyacrylate, and a wax, respectfully).	Piana teaches the application of a flame retardant coating to a substrate (abstract).  Piana teaches the term “substrate” is defined as any item, material or product that is suitable for flame retardancy treatment, including wood (paragraph [0193]).  Piana teaches the flame retardant coating includes a composition comprising flame retardant substances (paragraphs [0209] and [0210]).  Piana teaches the flame retardant compounds/substances includes alumina trihydrate (a hydrate compound) which accelerates the decomposition of halogen sources and promotes char formation when used with zinc halide or zinc oxyhalide (paragraph [0219]).  Piana teaches a flame retardant substance includes a powdered metal, such as calcium silicate, sodium silicate (inorganic compound comprising a silicate compound), among others (paragraph [0223]).  Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana also teaches the pH of the composition ranges from about 2 to about 11 (paragraph [0269]), which overlaps the claimed range for the claimed second sub-layer.  It is additionally noted the applicant defines the term “about” as being ± 5% of the reference value, which corresponds to the claimed first sub-layer “having a pH of about 12” to actually range from 11.4 to 12.6, which approaches very closely to and is considered to overlap with the pH upper limit of “about 11” taught by Piana.  Moreover, these ranges are so mathematically close that the difference between the prior art and claimed range appears to be virtually negligible absent any showing of unexpected results or criticality.  Piana also teaches the flame retardant substances of the composition includes chlorinated paraffins (wax) which generally acts chemically in the gas phase (paragraphs [0209] – [0211]).   	Therefore, Piana establishes a functional equivalence between the flame retardant coating 600 of Kim and the flame retardant coating of Piana for use as a flame retardant coating used for wooden substrate applications.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the first sub-layer and the second sub-layer from the modified flame retardant coating 600 of Kim, and substituting the material for the first sub-layer and the second sub-layer from the modified flame retardant coating 600 of Kim with the flame retardant composition, including the silicate compounds, as taught by Piana, motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising the flame retardant substances known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant coating.	Piana also teaches flame retardant compounds can be organic or inorganic compounds containing, for example, halogens, such as chlorine or bromine, phosphorous, alumina and/or antimony (paragraph [0018]). 	Piana does not explicitly teach the use of hydrogen peroxide. 	Cernohous teaches a flame retardant composition bonded to at least a portion of a substrate (abstract).  Cernohous teaches phosphorus is a known flame retardant constituent (paragraph [0007]).  Cernohous also teaches the oxidation of such a flame retardant constituent to a different oxidation state using, for example, hydrogen peroxide, results in an improvement to odor control of the final product, increases flame retardant efficiency, and provides additional heat stability within the polymer (paragraph [0026]).  Cernohous teaches an embodiment where Z-6697 (a silicate compound) is used in forming a flame retardant polymer, where these same groups of polymers are subsequently oxidized by hydrogen peroxide (paragraphs [0035] (Table 1), and [0039] – [0041]).  However, Cernohous does not explicitly teach the hydrogen peroxide is present in an amount ranging from about 0.1 wt% to about 2 wt% based on the total dry weight of the coating disclosed by the combination of Kim and Piana.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the hydrogen peroxide using nothing more than routine experimentation to achieve the desired level of oxidation of the silicate compound disclosed by the combination of Kim and Piana to improve the odor control of the final product, increase flame retardant efficiency, and/or provide additional heat stability within the coating.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the flame retardant compound of Piana with the hydrogen peroxide of Cernohous to increase the flame retardant efficiency, and/or provide additional heat stability to the flame retardant coating. 	As previously noted, Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana teaches examples for the nonionic dispersants include polyoxypropylene-polyoxyethylene copolymers (PLURONICTM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]). 	Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate. 	Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the viscosity of the composition, help improve the stability of an emulsion (analogous to the stability enhancing agents or dispersants disclosed by Piana), etc. (paragraph [0114]).  Arriaga also teaches the rheological modifiers include a carboxylated vinyl polymer, such as polyacrylic acids and their sodium salts (Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution.Regarding claims 71 and 72 	Regarding the optical clarity and flame spread rating of the flame-retardant building panel, although the prior art does not explicitly disclose: the optical clarity of the flame-retardant building panel is at least about 91.6%; or the flame spread rating of the flame-retardant building panel is 28 or lower, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kim, Piana, Cernohous, and Arriaga teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, Cernohous, and Arriaga as applied to claim 16 above, and further in view of Kraemer.Regarding claim 24 	The limitations for claim 16 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the silicate compound is selected from the group consisting of potassium silicate, tetraethyl orthosilicate, and combinations thereof. 	Kraemer teaches flame and fire resistant compositions containing a silicate compound which is useful in coating wooden substrates (abstract and column 1, line 70 through column 2, line 4).  Kraemer teaches the silicate compound includes an alkali silicate solution of potassium silicate (column 4, lines 70-73).  Therefore, Kraemer establishes a functional equivalence between the sodium silicate of Piana and potassium silicate for use as a silicate compound for a flame retardant composition used for wooden substrate applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the silicate compound of Piana, and substituting the sodium or calcium silicate of Piana with the potassium silicate of Kraemer motivated by the desire to form a conventional fire retardant composition for a wooden substrate application, comprising potassium silicate as being known in the art as being functionally equivalent and predictably suitable for use in forming such a flame retardant silicate compound.
Claim 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, Cernohous, and Arriaga as applied to claim 42 above, and further in view of United States Patent Number 4,212,920 (hereinafter “Seamans”).Regarding claim 53 	The limitations for claim 42 have been set forth above.  In addition, the combination of Kim and Piana does not explicitly teach the flame retardant coating (top coat) 600 further comprises a third sub-layer that is atop the second sub-layer, the third sub-layer comprising an organic component in an amount of at least 40 wt% based on the total dry weight of the third sub-layer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional flame retardant coating to improve the flame retardant capabilities of the flame retardant panel, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).  This modification corresponds to the claimed feature requiring a top coat comprising a third sub-layer atop the second sub-layer. 	The combination of Kim and Piana also does not explicitly teach the third sub-layer comprises an organic component in an amount of at least 40 wt% based on the total dry weight of the third sub-layer. 	Seamans teaches a fireproofing composition comprising sodium silicate, gum Arabic (or other gum) and a water dispersible polymer (abstract).  Seamans teaches a fireproofing composition may be applied to wooden substrate (column 1, lines 9-28).  Seamans teaches the fireproofing composition includes gum, Na alginate, epoxy material, and latex (organic components) which provides a superior fireproofing agent, and the organic components (gum Arabic and epoxy) are present in Examples 1 and 2 in an amount of 4.7-89 wt% (Ex 1 = (0.1+0.4)/(10.2+0.1+0.4) and Ex. 2 = (0.09+7.64)/(0.95+0.09+7.64)) based on the total dry weight of the fireproofing composition (third sub-layer) (column 1, lines 39-49 and column 3, lines 5-25), which overlaps the claimed range. 	Kim, Piana, and Seamans are analogous inventions in the field of fire retardant coatings for wooden substrates.  It would have been obvious to one skilled in the art at the time of the invention to modify the third sub-layer from the combination of Kim and Piana with the fireproofing composition of Seamans to yield a coated substrate which exhibits superior fireproofing properties.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Piana, and Cernohous as applied to claim 1 above, and further in view of Arriaga.Regarding claim 67 	The limitations for claim 1 have been set forth above.  In addition, Piana teaches one or more stability enhancing agents may be employed in the composition and includes a combination of nonionic surfactants (dispersant) and anionic surfactants (dispersant) (paragraphs [0248] – [0252]).  Piana teaches examples for the nonionic dispersants include polyoxypropylene-polyoxyethylene copolymers (PLURONICTM polyols) (propoxylated ethoxylated linear alcohol) (paragraphs [0251] and [0253]), and examples for the anionic surfactants (paragraph [0252]). 	Piana does not explicitly teach the anionic surfactants comprises sodium polyacrylate. 	Arriaga teaches a coating composition for a substrate (abstract).  Arriaga teaches the composition may include an optional rheological modifier that may increase the viscosity of the composition, help improve the stability of an emulsion (analogous to the stability enhancing agents or dispersants disclosed by Piana), etc. (paragraph [0114]).  Arriaga also teaches the rheological modifiers include a carboxylated vinyl polymer, such as polyacrylic acids and their sodium salts (Id), which corresponds to the claimed ionic dispersant comprising sodium polyacrylate.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anionic surfactant (dispersant) from the composition of Piana with the sodium polyacrylate of Arriaga to modify the rheological properties of the composition to improve the stability of the components in the composition’s solution.
Response to Arguments
Applicant’s arguments, see page 8, filed 1 July 2022, with respect to the rejection of claim 68 under 35 USC §112(d) and the double patenting warning of claim 10 have been fully considered and are persuasive.  The rejection of claim 68 under 35 USC §112(d) and the double patenting warning of claim 10 have been withdrawn.
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 	The applicant argued the burden of inherency has not been established by the examiner because there is no clear evidence that the missing descriptive matter (the claimed optical transparency) is necessarily present, instead of being established by probabilities or possibilities.  However, this argument is not persuasive as it has been shown that the chemical composition of the claimed inorganic coating has been found to be present in the prior art.  As detailed in the rejection of record, the claimed property (optical transparency) has been deemed to naturally flow from the structure in the prior art since the combination of Piana and Cernohous teaches a coating composition with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.  Referring to MPEP §2112, it is noted where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, the examiner is of the position that the examiner’s burden of establishing inherency has been met, and the burden has currently been shifted to the applicant to provide evidence that the claimed optical transparency property is not necessarily possessed by the article in the prior art product.  	The applicant argued the presence of unexpectedly improved optical clarity with regards to with scope of claim 42.  Specifically, the applicant noted that a combination of a first sub-layer and a second sub-layer results in an improvement in optical clarity, which is evidenced by a single coating layer (Ex. 4) has an optical clarity of 91.6%, and a multilayer coating (a first sub-layer and a second sub-layer) (Ex. 4 and Ex. 8) has an optical clarity of 98.75%.  However, the examiner respectfully disagrees that such an improvement is unexpected.  It appears the formulation of additional layers even further improves the optical clarity of the underlying cellulosic bodies.  For instance, with reference to Comb. 3, which is a three layered coating (Ex. 4, Ex. 8, and Ex. 9) having an optical clarity of 110.14% provides evidence of an expected trend of the data that the use of additional layers may be relied upon to further improve optical clarity.  However, this argument is not commensurate in scope with the claims as the claims do not require any degree of optical clarity.  In other words, if a first sub layer and a second sub layer, as recited in the claims, is found to be in the prior art, where the prior art does not necessarily possess such an optical property, the claim would still be met because the claim does not limit the scope of the coating to have any particular type of optical clarity.  The claim only requires the top coat of claim 42 to be optically transparent to the degree that a first major surface of the body is visible through the top coat. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783